                                                                                                                                                      /.-. !

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I.· ·



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                     V.

                  Erick Jonathan Acosta-Mena                                     Case Number: 2:19-mj-10331

                                                                                 Federal Defenders
                                                                                 Defendant's Attor·:;!nez----------------,


REGISTRATION NO. 88249298                                                                                    FILED
THE DEFENDANT:
 IZI pleaded guilt~ to count( s) 1 of Complaint
                                                                                                 II             AUG 1 9 2019
                                                                                                                       _              i
                                                                                                                                          !I
 D was found gmlty to count(s)                                                                                         - ··    -   _2.

      after a plea of not guilty.                                             Iav        .                               ,         \ 'C5'f• - · · •
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the f 11                                    N•        ,   '




Title & Section                   Nature of Offense                                                               Count Number{s)
8: 1325(a)(l)                     ATTEMPTED ILLEGAL ENTRY (Misdemeanor)                                            1

 D The defendant has been found not guilty on count( s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                            )ilrME SERVED                                   • ________ days
  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, August 19, 2019
                                                                         Date of Imposition of Sentence


Received
                ,/'
                               _. . / / j , /
              DUSM




Clerk's Office Copy                                                                                                           2:19-mj-10331
